Citation Nr: 0925931	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service-connected foot disorders.

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a compensable rating for hallux valgus of 
the right foot.

3.  Entitlement to a compensable rating for hallux valgus of 
the left foot.

5.  Entitlement to an effective date earlier than October 22, 
2003 for the assignment of a 30 percent disability rating for 
bilateral pes planus, to include whether clear and 
unmistakable error was made in a February 2002 rating 
decision, which granted service connection for bilateral pes 
planus, assigning an initial noncompensable rating as of 
October 7, 1974.




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

These issues come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2004, which 
denied an increased rating for bilateral pes planus and 
hallux valgus and December 2005, which denied service 
connection for a back disorder, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before a Decision Review Officer at May 
2005 and May 2006 hearings at the RO.  The transcripts have 
been associated with the file.

The Veteran requested a hearing before the Board in August 
2006.  He withdrew that request in a June 2007 statement.  
Thus, the Board may proceed to adjudicate his claims.  See 38 
C.F.R. § 20.1304.

In December 2007, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of his 
increased rating and service connection claims (as reflected 
in the April 2009 supplemental statement of the case (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.

The issue of entitlement to an effective date earlier than 
October 22, 2003 for the assignment of a 30 percent 
disability rating for bilateral pes planus, to include 
whether clear and unmistakable error was made in a February 
2002 rating decision is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the Veteran's back disorders are related to his 
service-connected foot disabilities or is otherwise related 
to military service. 

2.  The evidence of record does not show that the Veteran's 
bilateral pes planus is manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement or severe spasm of the tendo 
Achilles on manipulation.  

3.  The evidence of record shows that the Veteran's right 
foot hallux valgus deformity was not operated with resection 
of the metatarsal head and his deformity is not equivalent to 
amputation of the big toe.  

4.  The evidence of record shows that the Veteran's left foot 
hallux valgus deformity was not operated with resection of 
the metatarsal head and his deformity is not equivalent to 
amputation of the big toe.  


CONCLUSIONS OF LAW

1.  The Veteran's current back disorders are not proximately 
due to or a result of a service-connected disorder and were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309,  3.310 
(2008).  

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Code 5276 (2008).

3.  The criteria for a compensable rating for right foot 
hallux valgus deformity have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.27, 4.71a, Diagnostic Code 5280 (2008).

4.  The criteria for a compensable rating for left foot 
hallux valgus deformity have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.27, 4.71a, Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A June 2005 VCAA letter informed the Veteran of what evidence 
was required to substantiate his claim for service connection 
for a back disorder secondary to his service-connected 
bilateral foot disabilities.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  A 
March 2006 letter to the Veteran notified him of the 
information used in assigning a disability rating and 
effective date should the claim be granted.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the statement of the case issued in June 2006 after 
the notice was provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or an SSOC, is sufficient to cure a timing defect).  
For the reasons stated above, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the Veteran was provided some of the pertinent 
information in the December 2003 VCAA notice for his 
increased rating claim for service-connected flat feet.  The 
letter notified the Veteran that he may submit evidence that 
his feet have increased in severity and that the evidence may 
be from medical or treatment reports and statements from 
individuals with personal knowledge in what manner the 
disability had become worse.  It informed the Veteran of his 
and VA's respective duties for obtaining evidence.  

The Veteran was informed in a March 2006 letter that in 
determining a disability rating the RO considers the nature 
and symptoms of the condition, the severity and duration of 
the symptoms and the impact of the condition on employment.  
The RO provided specific examples of the evidence that may 
assist VA in its determination, including recent social 
security determinations, statements from employers as to job 
performance, lost time or other information on how the 
disability affects his ability to work and statements from 
witnesses discussing his disability symptoms.  The Board 
notes that this portion of the duty to notify was satisfied 
subsequent to the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of the notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of the supplemental statement of the case 
issued in April 2009 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  .  

However, the Diagnostic Code under which the Veteran was 
rated for his disabilities contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.  The Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because the Veteran demonstrated that he 
had actual knowledge of the information that was not provided 
in the December 2003 VCAA notice.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
The Veteran highlighted the portion of the April 2005 
statement of the case that discussed the criteria necessary 
to demonstrate an increased rating for his pes planus and 
hallux valgus and submitted that portion of the statement of 
the case along with copies of his VA treatment record to the 
RO in December 2008.  Accordingly, the Court concludes that 
the record on appeal shows that the appellant had actual 
knowledge of the diagnostic criteria for his increased rating 
claims, that he actually attempted to submit such evidence 
and therefore, the above VCAA notice error did not effect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.  

For the reasons stated above, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as the 
timing and notice errors did not affect the essential 
fairness of the adjudication.  Furthermore, the evidence 
shows that the Veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims.   

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims.  The claims file 
contains the Veteran's service treatment records.  The 
Veteran was provided with two VA examinations in November 
2005 and June 2006 for his back and he underwent two VA 
examinations for his feet in January 2004 and November 2008 
in connection with his increased rating claims.  These 
reports are associated with the record and have been 
considered in adjudicating the claims.  

The examination and opinion provided in the January 2004 VA 
examination report was made without the benefit of reviewing 
the Veteran's claims file.  In many instances, the Court has 
held that a failure to review the claims file renders a VA 
examination inadequate for rating purposes.  See, e.g., 
Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The 
[VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. 
App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive 
findings made during a medical examination).  See also 38 
C.F.R. §§ 4.1, 4.2 (2008).  However, the Court recently held 
in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether 
"the examiner providing the report or opinion is fully 
cognizant of the claimant's past medical history."

Although the evidence reveals that the examiner in January 
2004 did not review the claims file or the Veteran's medical 
records, the January 2004 VA examination report contains a 
history of the onset, nature, and course of the Veteran's 
foot conditions during and since service. The history, as 
provided by the Veteran, is similar to the information 
contained in the claims file.  Thus, the Board is of the 
opinion that the January 2004 VA examiner was apprised of the 
relevant medical history of the Veteran as it pertains to his 
current claim, and that the evaluation of his current 
disability level provided in the report was based on an 
accurate account of the evidence in the claims file.  As 
such, the Board finds the January 2004 VA examination 
adequate for rating purposes.  Id.  Furthermore, the Veteran 
was provided with another VA examination of his feet in 
November 2008.  The examiner reviewed the claims file and 
medical records in conjunction with the examination.  The 
examiner provided enough information on the current condition 
of the Veteran's feet to adequately rate the Veteran under 
the appropriate rating criteria.  Accordingly, the Board 
finds the January 2004 VA examination adequate for rating 
purposes and a remand for a new examination for his increased 
rating claims is not necessary.  Id.  

The Board also observes that the VA examiners in November 
2005 and June 2006 noted that they reviewed the Veteran's 
claims file; however, the Veteran's service treatment records 
were not available for review.  The Veteran provided the 
examiners with a history of the onset, nature, and course of 
his back problems during and after his military service.  
Furthermore, a review of the Veteran's service treatment 
records show that the Veteran did not complain of back pain 
or receive treatment for any back conditions during military 
service.  Thus, the Veteran was not prejudiced by the 
examiners' failure to review his service treatment records.  
See Snuffer v. Gober, 10 Vet. App. at 403- 04 (review of 
claims file not required where it would not change the 
objective and dispositive findings made during a medical 
examination).  The Board notes that the Veteran contends that 
the VA examiners that conducted his spine examinations were 
biased against him; however, the VA examination reports do 
not indicate any apparent bias against the Veteran.  Based on 
the foregoing, the Board concludes that the VA examinations 
of the Veteran's back in November 2005 and June 2006 are 
adequate for rating purposes.  

In addition, the Veteran's VA treatment records and medical 
records associated with the Veteran's grant of Social 
Security Disability benefits have been obtained.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for a back disorder secondary to 
his service-connected bilateral foot disabilities in May 
2005.  The RO denied the claim in December 2005.  The Veteran 
appeals this decision.

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted above, in order for the Veteran to be entitled to 
service connection for a back disorder, the medical evidence 
must show a diagnosis of the claimed disability.  A June 2006 
VA examination of the spine provides a diagnosis of cervical 
spinal stenosis with possible myelopathy and degenerative 
arthritis of the lumbar spine with possible L4 radiculopathy.  
Thus, the evidence shows that the Veteran has a current 
diagnosis of a back disorder.

However, the Board has determined that the competent medical 
evidence of record does not indicate that the Veteran's back 
disorder was caused by or aggravated by his service-connected 
bilateral foot disabilities.  After a review of the Veteran's 
records and a physical examination of the Veteran's spine, a 
VA examiner in November 2005 provided the opinion that none 
of the Veteran's back conditions are related to flat feet.  
The examiner noted that the low pack pain is idiopathic and 
not connected to flat feet unless there are significant gait 
abnormalities, which is not the case with the Veteran.  He 
also asserted that the cervical spine and the thoracic spine 
was far removed from the flat fleet and therefore not related 
to the flat feet.  The Veteran was provided with another VA 
examination in June 2006.  After a review of the claims file 
and a physical evaluation of the Veteran's spine, the 
examiner provided the opinion that the Veteran had 
significant disease of both the lumbar and cervical spine; 
however, he could not relate the spine condition to the flat 
feet.  The examiner noted that the Veteran had some gait 
abnormality though it was difficult to tell if it was due to 
his feet or the spine.  He asserted that even if the gait 
abnormality was due to his feet, the Veteran's gait 
abnormality is not sufficient to cause the spine disease.  
The Board finds the opinions provided by the VA examiners in 
November 2005 and June 2006 highly probative regarding the 
issues of whether the Veteran's service-connected bilateral 
foot disabilities caused or aggravated his back disorders, 
because the examiners provided a clear rationale for their 
opinions based on a review of the record, history provided by 
the Veteran and an examination of the Veteran.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).

The Board observes that a VA physician provided an opinion 
that it was possible the Veteran's foot condition contributed 
to his low back pain.  See VA treatment record dated in 
November 2008.  However, this statement is too vague as the 
physician prefaced his opinion with the word "possible."  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).  A 
medical opinion that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Thus, this opinion is of low probative 
weight regarding the issue of whether the Veteran's service-
connected bilateral foot disabilities aggravated his back 
disorders.

The only evidence that indicates the Veteran's back disorders 
are related to his service-connected disabilities is from the 
Veteran's own statements.  Lay persons can provide an account 
of observable symptoms.  See Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters, such as an opinion on the etiology of the 
Veteran's back disorders, have no probative value because lay 
persons are not competent to offer medical diagnoses or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (professional opinions are required to address areas 
of knowledge requiring expertise).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current back disorders and his service-connected 
bilateral foot disabilities.  As the competent medical 
evidence does not link the Veteran's current back disorders 
to his service-connected disabilities, service connection on 
a secondary basis is not warranted.

In regards to the issue of service connection on a direct 
basis, the competent medical evidence of record indicates 
that the Veteran's back disorders are not related to military 
service.  The record lacks evidence showing that the Veteran 
incurred a back disorder during service or manifested a 
continuity of symptomatology indicative of a back disorder in 
the first several years following the end of the Veteran's 
active duty service in April 1969.  38 C.F.R. § 3.303; Pond, 
12 Vet. App. at 346.  The medical evidence first shows a 
diagnosis of a back disorder, spondylosis of the L5-S1, in 
1974, approximately 5 years after separation from service.  
The first evidence of a diagnosis of degenerative changes of 
the lumbar spine was in 2001, approximately 32 years after 
military service and the first documentation of cervical 
spinal stenosis was in 2005, approximately 36 years after 
military service.  Such a lapse of time between service 
separation and the earliest documentation of a current 
disability is a factor that weighs against the service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, the record shows that no physician has 
ever asserted that the Veteran's back disorders occurred in 
service or is related to any incident in service.  Thus, the 
Board finds entitlement to service connection for a back 
disorder on a direct basis must be denied.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a back disorder is not 
warranted.    

III.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Under that code, pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 50 percent rating.

The Veteran was provided with a VA examination for his feet 
in January 2004.  The Veteran complained of pain in both feet 
all of the time and he had difficulty walking due to the 
pain.  Pain level was nine out of ten.  He wore special shoes 
with inserts and he used a cane.  The Veteran also reported 
that his right foot tends to give out causing him to fall.  
The examiner noted that the Veteran walked slowly and stood 
on his heels and toes with difficulty and pain in both feet.  
He had pain at the metacarpal phalangeal (MP) joint of toe 
number one, toe number five and along the arch bilaterally.  
The strength in the muscles bundles 10 through 12 using the 
Medical Research Council (MRC) scale was 4+/5 bilaterally and 
there were 3+/4 dorsalis pedis pulses bilaterally.  The 
Veteran had minimal pain elicited, which the examiner thought 
was indicative of some degree of diabetic neuropathy.  There 
were calluses generally distributed over both feet; however, 
the largest bit of callus was at the medial portion of the 
great toe and along the medial portion of the arch.  The 
Veteran had obvious pes planus with the line of contact being 
medial to the MP joints.  The examiner noted that the 
Achilles tendons were medially bilaterally.  Ankle size was 
28 cm in circumference around both malleoli.  

The Veteran underwent another VA examination in November 
2008.  The Veteran reported that his feet have become worse 
over time.  He quite driving five years ago because he could 
no longer feel the brake underneath his feet and he was 
concerned for his safety.  The examiner noted that the 
Veteran was diabetic and had neuropathy, which probably 
contributed to this.  The Veteran reported that he had had no 
success with the Minneapolis VA Medical Center in providing 
him with special orthotics, which would give him better 
support and control.  He indicated that he fell four to five 
times in the last year with the most recent episode last 
week.  He used a walker more than a cane; however, he used a 
cane at the VA examination.  Current symptoms included sharp 
pain, difficulties with calluses and hammertoes.  He denied 
numbness, tingling or burning of his feet.  He has had no 
surgery on his feet.  The Veteran reported difficulties with 
all instrumental activities of daily living.  He has severe 
difficulties with performing household chores and shopping.  
He has moderate difficulties with exercising.  He is able to 
exercise for 45 minutes on a stationary bike; however, he 
does have difficulty getting on and off the bike.  He does 
not perform recreational activities and he is prevented from 
engaging in sport activities.  The Veteran has moderate 
difficulties while riding in a vehicle.  He last worked five 
years ago as a temporary laborer off and on for five to six 
years.  He stopped working due to pain in his feet, back and 
neck.  

The Veteran reported symptoms of his bilateral foot condition 
included bilateral pain, swelling, heat, redness, stiffness 
and incoordination while standing, walking and at rest.  He 
also noted bilateral fatigability, weakness and lack of 
endurance while stand and walking.  The Veteran reported 
flare-ups of the feet weekly or more often, which usually 
last less than one day.  The Veteran is limited to standing 
ten to fifteen minutes and his walking is limited to one to 
two blocks.  

Upon physical examination, the examiner noted that the 
Veteran wore an orthotic insert and he used a cane or a 
walker due to the bilateral foot pain.  The efficacy of the 
shoe insert was poor.  There was no objective evidence of 
painful motion, swelling, tenderness, instability or weakness 
for both feet.  There was evidence of abnormal weight bearing 
on the left foot based on unusual shoe wear pattern.  The 
Veteran's right foot also revealed evidence of abnormal 
weight bearing based on callosities and shoe wear pattern.  
The examination of the Veteran's bilateral flat foot revealed 
his Achilles alignment was inward bowing on weight bearing 
and non-weight bearing.  It was correctable on manipulation 
and there was no pain or spasm bilaterally on manipulation.  
There was no evidence of forefoot or midfoot malalignment 
bilaterally.  The examiner noted a mild amount of pronation 
bilaterally.  An arch was present in the left foot on non-
weight bearing, however, no arch was present on weight 
bearing and there was no pain on manipulation.  There was no 
arch present in the right foot on non-weight bearing and 
weight bearing with no pain on manipulation.  His gait was 
slightly antalgic with pronation.  X-rays revealed pes 
planus.

The Board acknowledges that the efficacy of the Veteran's 
shoe inserts were poor and there was evidence that the 
Veteran's Achilles alignment was inward bowing bilaterally; 
however, in considering the Veteran's total disability 
picture, the Veteran's bilateral pes planus does not more 
closely approximate the criteria for a 50 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran's 
Achilles alignment is correctible with manipulation and there 
was no pain or spasm of the Achilles on manipulation.  
Furthermore, the Veteran's bilateral forefoot and midfoot are 
not malaligned.  The evidence of record reveals that the 
Veteran has mild pronation bilaterally.  The Board notes that 
during the January 2004 VA examination the Veteran 
experienced pain along the arch of the foot bilaterally; 
however, the description provided by the examiner does not 
indicate that it reached the level of extreme tenderness.  
Thus, the objective medical evidence of record does not 
support a finding of a pronounced bilateral foot disability 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement or severe 
spasm of the tendo Achilles on manipulation.  Accordingly, 
the Board concludes that an increased evaluation is not 
warranted.  

The Board notes that a staged rating is not applicable in 
this case.  As discussed above, the competent medical 
evidence of record does not show that the Veteran's symptoms 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral pes planus is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's bilateral pes planus with the established 
criteria found in the rating schedule for pes planus shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record shows that the Veteran is unemployed in part due 
to his bilateral foot disorder.  However, the evidence does 
not indicate that his bilateral pes planus has caused marked 
interference with his employment that is not already 
contemplated in the rating code.  Furthermore, the medical 
record does not show that the Veteran's bilateral pes planus 
has necessitated frequent periods of hospitalization during 
the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Bilateral Hallux Valgus

The Veteran is currently assigned a noncompenable rating for 
both his right and left hallux valgus foot deformity under 
Diagnostic Code 5280 for unilateral hallux valgus.  A 10 
percent rating is assigned when hallux valgus is operated on 
with resection of the metatarsal head or when the hallux 
valgus is so severe that it is equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 
10 percent rating is the highest schedular rating available 
under this diagnostic code

The Veteran underwent a VA examination for his feet in 
January 2004.   He reported constant pain in both feet, which 
result in the Veteran having difficulty walking.  Pain level 
will reach nine out of ten.  He wears special shoes with 
inserts and he uses a cane.  The Veteran also reported that 
his right foot tends to give out causing him to fall.  On 
physical examination of the Veteran, the examiner noted that 
the Veteran walked slowly and stood on his heels and toes 
with difficulty with pain in both feet.  He has pain at the 
metacarpal phalangeal (MP) joint of toe number one, toe 
number give and along the arch bilaterally.  The strength in 
the muscles bundles 10 through 12 using the Medical Research 
Council (MRC) scale was 4+/5 bilaterally and there were 3+/4 
dorsalis pedis pulses bilaterally.  The Veteran had calluses 
generally distributed over both feet; however, the largest 
bit of callus was located at the medial portion of the great 
toe and along the medial portion of the arch.  The examiner 
noted that the Veteran had bilateral hallux valgus, 30 
degrees on the right and 20 degrees on the left.  Both great 
toes were under toe number two and toe number five was under 
toe number four.  The examiner noted that the Veteran had 
bilateral hallux valgus with residuals and bilateral 
hammertoes (second toe) with residuals.  

The Veteran underwent another VA examination in November 
2008.  The Veteran reported that his feet have gotten worse 
over time.  He quite driving five years ago because he could 
no longer feel the brake underneath his feet and he was 
concerned for his safety.  The examiner noted that he was 
diabetic and had neuropathy, which probably contributed to 
this.  The Veteran reported that he had had not success with 
the Minneapolis VA Medical Center in providing him with 
special orthotics, which would give him better support and 
control.  He indicated that he fell four to five times in the 
last year with the most recent episode last week.  He uses a 
walker more than a cane.  Current symptoms included sharp 
pain, difficulties with calluses and hammertoes.  He denied 
numbness, tingling or burning of his feet.  He has had no 
surgery on his feet.  The Veteran reported difficulties with 
all instrumental activities of daily living.  He had severe 
difficulties with performing household chores and shopping.  
He has moderate difficulties with exercising.  He is able to 
exercise for 45 minutes on a stationary bike; however, he 
does have difficulty getting on and off the bike.  He does 
not perform recreational activities and he is prevented from 
engaging in sport activities.  The Veteran has moderate 
difficulties while riding in a vehicle.  He last worked five 
years ago as a temporary laborer off and on for five to six 
years.  He stopped working due to pain in his feet, back and 
neck.  

A physical examination of the Veteran's feet revealed 
bilateral pain, swelling, heat, redness, stiffness and 
incoordination while standing, walking and at rest.  The 
examiner also noted bilateral fatigability, weakness and lack 
of endurance while stand and walking.   The Veteran reported 
flare-ups of the foot weekly or more often, which usually 
last less than one day.  The Veteran is limited to standing 
ten to fifteen minutes and his walking is limited to one to 
two blocks.  He wears an orthotic insert and he uses a cane 
or a walker due to the bilateral foot pain.  The efficacy of 
the shoe insert was poor.  There was no objective evidence of 
painful motion, swelling, tenderness, instability or weakness 
for both feet.  There was evidence of abnormal weight bearing 
on the left foot based on unusual shoe wear pattern.  The 
Veteran's right foot also revealed evidence of abnormal 
weight bearing based on callosities and shoe wear pattern.  
The examiner noted that the Veteran had hammertoes of the 
second toe.  An examination for hallux valgus revealed 20 
degrees of angulation in the left foot and 30 degrees of 
angulation in the right foot with mild to moderate stiffness 
of the first MP joint.  There was no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  X-rays revealed 
mild hallux valgus.

The Board has considered the evidence of record, including 
the evidence discussed above and finds that the Veteran's 
unilateral hallux valgus disability affecting the first 
metatarsophalangeal joint of his right and left foot does not 
meet the criteria for a compensable evaluation.  The evidence 
of record does not show that the Veteran has received 
surgical treatment of his hallux valgus for either foot.  In 
addition, the VA examination of the Veteran's feet did not 
reveal that the severity of the hallux valgus disability 
equates to the amputation of the great toe.  Accordingly, the 
Board finds that the Veteran's bilateral hallux valgus 
deformities more closely approximate a noncompensable rating.  

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the Veteran's symptoms of hallux valgus have not 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In regards to the issue of whether the Veteran's bilateral 
hallux valgus should be referred for extraschedular 
consideration, the Board finds that the evidence does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
bilateral hallux valgus is inadequate.  The evidence 
indicates that the Veteran is currently unemployed due to his 
feet, back and neck disorders.  Although there is some 
evidence that indicates the Veteran's bilateral hallux valgus 
has interfered with past employment, overall, the medical 
evidence shows the Veteran's service-connected hallux valgus 
has not independently caused marked interference with 
employment.  In addition, the evidence does not show that the 
Veteran's bilateral hallux valgus disorder has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The schedular criteria for rating 
hallux valgus contemplate the Veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to service connection for a back disorder to 
include as secondary to his service-connected disorders is 
denied

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus is denied.

3.  Entitlement to a compensable evaluation for right foot 
hallux valgus deformity is denied.

4.  Entitlement to a compensable evaluation for left foot 
hallux valgus deformity is denied.


REMAND

The Board previously remanded the issue of entitlement to an 
earlier effective for the assignment of a 30 percent rating 
for his bilateral pes planus to include clear and 
unmistakable error in the February 2002 rating decision so 
that the RO could provide the Veteran with a statement of the 
case (SOC) on that issue.  The Veteran submitted a notice of 
disagreement with the rating decision as a whole in June 
2005; however, the RO did not provide the Veteran with a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  A review of the 
record shows that the RO did not provide the Veteran with a 
statement of the case on remand.  VA has an obligation to 
ensure compliance with remands from the Board.  See Stegall 
v. West, 11 Vet. App. 268 (1998), Adams v. Principi, 256 F.3d 
1318, 1322 (Fed. Cir. 2001).  Thus, the issue of entitlement 
to an effective date earlier than October 22, 2003 for the 
assignment of a 30 percent disability rating for bilateral 
pes planus, to include whether clear and unmistakable error 
was made in a February 2002 rating decision must be remanded 
to the RO for further action.

Accordingly, the case is REMANDED for the following action:

The RO should provide to the Veteran a 
statement of the case with respect to the 
issue of entitlement to an effective date 
earlier than October 22, 2003 for the 
assignment of a 30 percent disability 
rating for bilateral pes planus, to 
include whether clear and unmistakable 
error was made in a February 2002 rating 
decision.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b).  If a 
timely substantive appeal is filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


